11-1663-cv
         Desir v. Bd. of Cooperative Educ. Servs.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of May, two thousand twelve.
 5
 6       PRESENT: RICHARD C. WESLEY,
 7                RAYMOND J. LOHIER, JR.,
 8                           Circuit Judges,
 9                J. GARVAN MURTHA,
10                           District Judge.*
11
12
13       PAUL DESIR,
14
15                                     Plaintiff-Appellant,
16
17                      -v.-                                                11-1663-cv
18
19       BOARD OF COOPERATIVE EDUCATIONAL SERVICES (BOCES) NASSAU
20       COUNTY, JAMES D. MAPES, ROBERT LOMBARDI, SANDRA TEDESCO,
21       JOHN GANGEMI,
22
23                                     Defendants-Appellees.
24
25       FOR APPELLANT:                Allen E. Wolin, Wolin & Wolin, Jericho,
26                                     NY.
27
28       FOR APPELLEE:                 Samantha Velez, (Lewis R. Silverman, on
29                                     the brief), Rutherford & Christie, LLP,
30                                     New York, NY.
31

                *
                Judge J. Garvan Murtha, of the United States District
         Court for the District of Vermont, sitting by designation.
1         Appeal from the United States District Court for the
2    Eastern District of New York (Mauskopf, J.).
3
4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

5    AND DECREED that the judgment of the United States District

6    Court for the Eastern District of New York be AFFIRMED.

7        Plaintiff-Appellant Paul Desir appeals from a judgment

8    of the United States District Court for the Eastern District

9    of New York (Mauskopf, J.), granting Defendants’ motion for

10   summary judgment in Plaintiff’s race discrimination suit

11   under Title VII of the Civil Rights Act of 1964, New York

12   Executive Law §§ 296, 297, and 42 U.S.C. § 1983.

13       To withstand a summary judgment motion on a Title VII

14   discrimination claim, the plaintiff must first show that:

15   “(1) []he is a member of a protected class; (2) []he is

16   qualified for [his] position; (3) []he suffered an adverse

17   employment action; and (4) the circumstances give rise to an

18   inference of discrimination.”       Weinstock v. Columbia Univ.,

19   224 F.3d 33, 42 (2d Cir. 2000).      This burden is “minimal.”

20   Collins v. N.Y. City Transit Auth., 305 F.3d 113, 118 (2d

21   Cir. 2002).   If the plaintiff satisfies his minimal burden

22   of establishing a prima facie case of discrimination, the

23   burden shifts to the defendant to “articulate a legitimate,

24   nondiscriminatory reason for the adverse action.”       Norville


                                     2
1    v. Staten Island Univ. Hosp., 196 F.3d 89, 95 (2d Cir.

2    1999).   If the defendant does so, then the plaintiff must

3    prove “that the articulated justification is in fact a

4    pretext for discrimination.”    Id.     The tests for a

5    discrimination claim under New York law and § 1983 are the

6    same as that under Title VII.       See Song v. Ives Labs., Inc.,

7    957 F.2d 1041, 1045-46 (2d Cir. 1992).

8        We review de novo a district court’s grant of summary

9    judgment, with the view that “[s]ummary judgment is

10   appropriate only if the moving party shows that there are no

11   genuine issues of material fact and that the moving party is

12   entitled to judgment as a matter of law.”       Miller v. Wolpoff

13   & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).

14       Upon such review, we affirm for substantially the same

15   reasons set forth in the district court’s thorough

16   Memorandum and Order.

17       For the foregoing reasons, the judgment of the district

18   court is hereby AFFIRMED.

19
20                               FOR THE COURT:
21                               Catherine O’Hagan Wolfe, Clerk
22
23




                                     3